Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 15, 2017

                                      No. 04-17-00777-CV

                PREMIER LEARNING ACADEMY, INC. and Juan Padilla,
                                 Appellants

                                                v.

                        Becky Luna-CRISTAN & Miranda De La Rosa,
                                       Appellees

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 16355B
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER
        The docketing statement was due December 8, 2017, but has not been filed. See TEX. R.
CIV. P. 32.1(a) (providing an appellant in a civil case shall file a docketing statement promptly
upon filing the notice of appeal). We order appellants, Premier Learning Academy, Inc. and Juan
Padilla, to file the docketing statement by December 27, 2017. Appellants are advised that a
failure to comply with this order may result in a dismissal of this appeal without further notice.
See TEX. R. APP. P. 42.3(c).

       Furthermore, a filing fee of $205 was due when this appeal was filed, but it was not paid.
See Tex. Sup. Ct., Fees Charged in the Supreme Court, In Civil Cases in the Courts of Appeals,
and Before the Judicial Panel on Multi-District Litigation, Docket No. 15-9158 (Aug. 28, 2015).
The clerk of the court notified appellants of this deficiency by letter dated November 28, 2017,
and requested payment of the fee by December 8, 2017. The fee remains unpaid, and appellants
have not filed a sworn statement of inability to afford payment of court costs.

        We therefore order appellants, Premier Learning Academy, Inc. and Juan Padilla, by
December 27, 2017, either: (1) pay the filing fee; or (2) provide written proof to this court that
he is indigent or otherwise excused by statute or the Texas Rules of Appellate Procedure from
prepaying fees and costs. See TEX. R. APP. P. 20.1 (providing that indigent party who complies
with provisions of that rule may proceed without advance payment of costs).

       If appellants fail to respond satisfactorily within the time ordered, this appeal will be
dismissed without further notice. See TEX. R. APP. P. 5 (providing appellate courts may enforce
rule requiring payment of costs “by any order that is just”); R. 42.3 (permitting appellate courts
to dismiss an appeal when appellant fails to comply with a court order).



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court